
	
		II
		111th CONGRESS
		1st Session
		S. 590
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2009
			Ms. Snowe (for herself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To assist local communities with closed and active
		  military bases, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the The Defense Communities Assistance
			 Act of 2009.
		2.Sense of
			 congressIt is the sense of
			 the Congress, that as the Federal Government implements base closures and
			 realignments, global repositioning, and grow the force initiatives, it is
			 necessary to assist local communities coping with the impact of these programs
			 at both closed and active military installations. To aid communities to either
			 recover quickly from closures or to accommodate growth associated with troop
			 influxes, the Federal Government must provide assistance to communities to
			 effectively implement the various initiatives of the Department of
			 Defense.
		3.Permanent
			 authority to convey property at military installations to support military
			 construction and agreements to limit encroachmentSection 2869(a)(3) of title 10, United
			 States Code, is amended by striking shall apply only during the
			 period and all that follows through September 30, 2008
			 and inserting without limitation on duration.
		4.Extension of
			 authority to purchase municipal services for military installations in the
			 United States
			(a)Permanent
			 authorityChapter 146 of title 10, United States Code, is amended
			 by inserting after section 2465 the following new section:
				
					2465a.Contracts
				for procurement of municipal services for military installations in the United
				States
						(a)Contract
				authoritySubject to section 2465 of this title, the Secretary
				concerned may enter into a contract for the procurement of municipal services
				described in subsection (b) for a military installation in the United States
				from a county, municipal government, or other local governmental unit in the
				geographic area in which the installation is located.
						(b)Covered
				municipal servicesThe municipal services that may be procured
				for a military installation under the authority of this section are as
				follows:
							(1)Refuse
				collection.
							(2)Refuse
				disposal.
							(3)Library
				services.
							(4)Recreation
				services.
							(5)Facility
				maintenance and repair.
							(6)Utilities.
							(c)Exception from
				competitive proceduresThe Secretary concerned may enter into a
				contract under subsection (a) using procedures other than competitive
				procedures if—
							(1)the term of the
				proposed contract does not exceed 5 years;
							(2)the Secretary
				determines that the price for the municipal services to be provided under the
				contract is fair, reasonable, represents the least cost to the Federal
				Government, and, to the maximum extent practicable, takes into consideration
				the interests of small business concerns (as that term is defined in section
				3(a) of the Small Business Act (15 U.S.C. 632(a))); and
							(3)the business case
				supporting the Secretary’s determination under paragraph (2)—
								(A)describes the
				availability, benefits, and drawbacks of alternative sources; and
								(B)establishes that
				performance by the county or municipal government or other local governmental
				unit will not increase costs to the Federal Government, when compared to the
				cost of continued performance by the current provider of the services.
								(d)Limitation on
				delegationThe authority to make the determination described in
				subsection (c)(2) may not be delegated to a level lower than a Deputy Assistant
				Secretary for Installations and Environment, or another official of the
				Department of Defense at an equivalent level.
						(e)Congressional
				notificationThe Secretary concerned may not enter into a
				contract under subsection (a) for the procurement of municipal services until
				the Secretary notifies the Committees on Armed Services of the Senate and the
				House of Representatives of the proposed contract and a period of 14 days
				elapses from the date the notification is received by the committees. The
				notification shall include a summary of the business case and an explanation of
				how the adverse impact, if any, on civilian employees of the Department of
				Defense will be minimized.
						(f)GuidanceThe
				Secretary of Defense shall issue guidance to address the implementation of this
				section.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 2465 the following
			 new item:
				
					
						2465a. Contracts for purchase
				of municipal services for military installations in the United
				States.
					
					.
			(c)Extension of
			 pilot programSection 325(f) of the Ronald W. Reagan National
			 Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 10 U.S.C.
			 2461 note) is amended by striking September 30, 2010 and
			 inserting September 30, 2020.
			5.Reimbursable
			 activities under the defense-State memorandum of agreement
			 programSection 2701(d)(1) of
			 title 10, United States Code, is amended by inserting before the period at the
			 end the following: and the processing of property transfers before or
			 after remediation, provided the Secretary shall not condition funding based on
			 the manner in which a State exercises its enforcement authority, or its
			 willingness to enter into dispute resolution prior to exercising that
			 enforcement authority..
		6.Indemnification
			 of transferees of closing defense propertiesSection 330(a)(1) of the National Defense
			 Authorization Act for Fiscal Year 1993 (Public Law 102–484; 10 U.S.C. 2687
			 note), is amended by striking cost or other fee and all that
			 follows through contaminant, and inserting cost,
			 statutory or regulatory requirement or order, or other cost, expense, or fee
			 arising out of any such requirement or claim for personal injury, environmental
			 remediation, or property damage (including death, illness, or loss of or damage
			 to property or economic loss) that results from, or is in any manner predicated
			 upon, the release or threatened release of any hazardous substance, pollutant,
			 or contaminant.
		7.Requirement for
			 no-cost economic development conveyances
			(a)Repeal of
			 certain requirementsSubsection (a) of section 3006 of the
			 National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107;
			 115 Stat. 1350), and the amendments made by that subsection, are hereby
			 repealed. Effective as of the date of the enactment of this Act, the provisions
			 of section 2905 of the Defense Base Closure and Realignment Act of 1990 (part A
			 of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note) that were amended by
			 section 3006(a) of the National Defense Authorization Act for Fiscal Year 2002,
			 as such provisions were in effect on December 27, 2001, are hereby
			 revived.
			(b)RegulationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Defense shall prescribe regulations to implement the provisions of section
			 2905 of the Defense Base Closure and Realignment Act of 1990 revived by
			 subsection (a) to ensure that the military departments transfer surplus real
			 and personal property at closed or realigned military installations without
			 consideration to local redevelopment authorities for economic development
			 purposes, and without the requirement to value such property.
			(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report on the status of current and
			 anticipated economic development conveyances, projected job creation, community
			 reinvestment, and progress made as a result of the enactment of this
			 section.
			
